Citation Nr: 0936933	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-16 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation, in excess of 30 
percent, for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971 
and from February 1975 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2005 and August 2007 rating decisions 
rendered by the Pittsburgh, Pennsylvania Regional Office (RO) 
of the Department of Veterans Affairs (VA.  The October 2005 
rating decision granted service connection for PTSD and 
assigned a 30 percent disability evaluation.  The August 2007 
rating decision denied service connection for bilateral 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  Since service connection was established, the Veteran's 
symptoms of PTSD include depression, sleep disturbances, a 
restricted affect, anti-social behavior, violent impulses 
with cause occupational impairment, and difficulty 
maintaining and establishing relationships.

3.  The competent medical evidence of record shows bilateral 
hearing loss related to service.

4.  The competent medical evidence of record shows tinnitus 
related to service.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD 
are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2008).

2.  Bilateral sensorineural hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1153 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1153 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With regard to the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, as 
provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

With respect to the Veteran's PTSD claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

A letter sent in September 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his service connection claim; what 
information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The notice 
in this case predated the October 2005 rating decision.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, supra, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board observes that 38 C.F.R. § 3.159 (VA's regulation 
concerning VA assistance in developing claims) was revised 
during the pendency of this appeal.  These revisions became 
effective as of May 30, 2008; and several portions of the 
revisions are pertinent to the case at hand.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability rating and is presumed 
to be seeking the maximum benefits available under the law.  
Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a September 2005 statement of the case (SOC) 
which contained, in pertinent part, the pertinent criteria 
for establishing higher ratings.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. § 
3.103(b).  See also Dingess/Hartman, supra.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, there is no prejudice to 
the claimant to proceed with adjudication of his appeal.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist, the Veteran's service 
treatment records, VA and private medical records have been 
obtained and associated with the claims file.  The Veteran 
was afforded examinations in July 2005, April 2007, and 
August 2008.  38 C.F.R. § 3.159(c) (4).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that collectively the 
VA examinations obtained in this case are adequate as such 
are predicated on a review of the claims folder and medical 
records contained therein; contain a description of the 
history of the disability at issue; document and consider the 
Veteran's complaints and symptoms; fully address the relevant 
rating criteria; and contain a discussion of the effects of 
the Veteran's service-connected PTSD on the Veteran's 
occupational and daily activities.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  Thus, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

PTSD

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Staged ratings are not appropriate in this case.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, D.C. 9411.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, D.C. 9411.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, D.C. 9411.

The Board notes that the Global Assessment of Functioning 
(GAF) scale reflects the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  The Board notes 
that an examiner's classification of the level of psychiatric 
impairment, by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF score of 51 to 60 is defined as moderate symptoms, for 
example, a flat affect and circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends, and conflicts with peers or co- workers.  See DSM-IV 
at 46-47.

A GAF score of 41 to 50 signifies serious symptoms, for 
example suicidal ideation, severe obsessional rituals, and 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example having no 
friends and being unable to keep a job.  See DSM-IV at 46-47.

In this case, the Veteran contends that his PTSD symptoms are 
more severe than the currently assigned 30 percent rating.  
He has reported symptoms including anti-social behavior, 
nightmares, flashbacks, a history of suicidal and homicidal 
thoughts, difficulty performing work duties due to anger and 
paranoia, difficulty sleeping, and panic attacks.  See March 
2009 Board hearing transcript; see generally treatment 
records.  The Veteran retired in 2005, and has not held 
permanent employment since that time.  The Veteran reported 
that he last worked in 2007, but had to quit the job due to 
his violent thoughts and impulses.  Id.

Private and VA treatment records from 2004 to 2009 show that 
the Veteran has been treated for PTSD with symptoms causing 
social and occupational impairment such as social withdrawal, 
depression, nightmares, flashbacks, violent thoughts 
including thoughts of suicide and homicide, and mood 
disturbances.  The record also shows that the Veteran has 
been married three times and divorced twice and has two 
children with whom he has contact, though he reported that he 
is not close with his son.  

A September 2004 private treatment record noted that the 
Veteran had violent impulses at work, no appetite, sleep 
problems, nightmares, physical and verbal outbursts at home 
and at work, as well as loss of pleasure, energy and humor.

During a July 2005 VA examination for PTSD, the Veteran 
reported symptoms similar to above.  The Veteran reported 
that he does have some friends, but generally does not 
socialize, spending most of his time at home.  He also 
reported that he is estranged from his sister.  Upon mental 
status examination, the examiner noted that the Veteran was 
alert and oriented with good hygiene, good speech and a 
slightly sad mood.  The Veteran reported a history of 
suicidal/homicidal thought as well as attempted suicide, but 
denied such thoughts at present.  Cognitive functioning was 
noted as adequate, and insight and judgment were fair.  The 
examiner noted that the Veteran had been able to maintain 
gainful employment for several years and remained employable.  
The examiner assessed that the Veteran's primary symptoms 
included sleep disturbance, intrusive thoughts, and 
significant social impairment to due irritability and a short 
temper.  The examiner diagnosed moderate, chronic PTSD with a 
GAF score of 58.

2007 to 2008 private treatment records by M.R.M., M.D. show a 
diagnosis of PTSD with major depression treated with Xanax.  
In a January 2008 record, the examiner noted that the 
Veteran's PTSD symptoms included flashbacks, nightmares, 
angry outbursts, lack of socialization, and feelings of 
guilt.  The examiner noted that the Veteran had been treated 
with Paxil, but that his anger problems did not respond to 
the medication.  Other medications prescribed included 
Lexapro, Wellbutrin, and Ambien without success.  The 
examiner also noted that the Veteran reported a physical 
conflict at work in 2003.  The examiner opined that the 
Veteran's PTSD symptoms affect his day to day living, 
socialization and getting along with people.  A GAF score of 
50 was assigned.

In an April 2007 PTSD examination, the Veteran reported 
similar symptoms as noted above.  Upon mental examination, 
the examiner noted that the Veteran's appearance was normal, 
he was cooperative, alert and oriented and had good attention 
and concentration.  Memory and intellect were intact, speech 
was normal, thought process was clear and affect was a bit 
restricted.  The Veteran denied current thoughts of suicide 
but reported a prior history of suicidal and homicidal 
thoughts.  The Veteran reported sad thoughts, lack of 
ambition, fear without anxiety or panic symptoms.  The 
examiner diagnosed PTSD with a GA of 60.  The examiner opined 
that the symptoms appeared unchanged from the prior VA 
examination and that the Veteran remained employable.

An August 2006 VA treatment record for PTSD showed similar 
symptoms as above with a diagnosis of PTSD with extreme 
social isolation and a GAF of 54.

In an August 2008 VA examination for PTSD, the Veteran noted 
an increase in his some of his PTSD symptoms.  Mental 
examination findings showed that the Veteran's appearance, 
hygiene and eye contact were good.  Attention and 
concentration were good.  Intellect and memory were intact 
and estimated to be of average capacity.  Thought processes 
were clear, coherent, and goal-directed without any evidence 
of psychosis. The Veteran's mood was reported as euthymic and 
his affect was somewhat constricted.  The examiner noted that 
the Veteran was irritable at the beginning of the 
examination, but quickly relaxed and became willing to 
engage. The Veteran reported bi-weekly suicidal ideation with 
no plan or intent.  The Veteran denied homicidal or violent 
acts but said that he thinks about hurting people when he 
feels angry with them.  There were no delusions or 
hallucinations.  The Veteran denied mania, panic, OCD, 
anxiety, psychosis, or an eating disorder. There were no 
obsessive thoughts or compulsive rituals or inappropriate 
behavior noted.  The examiner noted a slight increase in the 
Veteran's overall symptoms and noted that modifications 
needed to be made for him to continue his current employment, 
though he remained employable.  The examiner assigned a GAF 
score of 57.

Lay statements from friends and family report observable PTSD 
symptoms such as flashbacks, nightmares, anti-social 
behavior, irritability and aggression.  See lay statements; 
see also spouse's testimony from March 2009 hearing 
transcript.

Letters from the Veteran's employer reported, in essence, 
that the Veteran initially worked as a security guard, but 
requested a position transfer and then eventually left the 
job due to violent impulses he was experiencing towards 
others.  See February 2008 and January 2009 letters.

Based on the medical evidence of record, the Board finds that 
a 50 percent rating, and no higher, is warranted for the 
Veteran's PTSD symptoms.  The evidence shows symptoms which 
satisfy the criteria for a 50 percent rating.  For example, 
the evidence of record shows that the Veteran currently 
experiences occupational and social impairment due to anti-
social behavior, aggressive impulses, a restricted affect, 
disturbances in mood, and depression.  The Veteran's GAF 
scores range from 50 to 60, indicating mild to moderate 
symptomatology.  Although the evidence shows that the Veteran 
is employable, the medical evidence shows that the Veteran's 
work duties and work relationships are compromised by the 
Veteran's aggressive impulses and violent thoughts towards 
others.  The Veteran's social impairment is manifested by his 
anti-social behavior, strained family relationships, and his 
refusal to leave the home without his wife.  Therefore, a 50 
percent rating is more congruent with the Veteran's PTSD 
symptoms.

The Board notes that a rating higher than 50 percent is not 
warranted because the Veteran has not shown occupational and 
social impairment with deficiencies in most areas due to such 
symptoms as obsessional rituals, suicidal ideation, near-
continuous panic or depression, impaired impulse control, 
violence, neglect of hygiene, and the inability to maintain 
effective relationships.  Therefore, a 50 percent rating, and 
no higher, is warranted.  The Board acknowledges the 
Veteran's history of suicidal and homicidal thoughts; 
however, there is no evidence that the Veteran is a threat to 
himself or to others at this time.

In reviewing the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis. Ordinarily, 
the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD 
with the established criteria found in the rating schedule 
for PTSD shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology.  
Therefore, the Board finds that no basis exists for the 
assignment of a rating in excess of 50 percent for PTSD under 
Diagnostic Code 9411.

Bilateral Hearing Loss and Tinnitus

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. §§ 3.303, 3.304 (2008).

Certain chronic diseases, including organic diseases of the 
nervous system such as sensorineural hearing loss, will be 
presumed to have been incurred in or aggravated by service if 
manifested to a compensable degree within one year after 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  This presumption, however, is 
rebuttable by probative evidence to the contrary.

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a Veteran's claim.  See Ledford v. Derwinski, 
3 Vet. App. 87 (1992).  The Court has also held that evidence 
of a current hearing loss disability and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a Veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 
decibels or greater; or when a Veteran's speech recognition 
scores, using the Maryland CNC Test, are less than 94 
percent.  38 C.F.R. § 3.385 (2008).

The Veteran contends that his current bilateral hearing loss 
and tinnitus were caused by noise exposure in service.  
Specifically, he contends that his bunker was mortared in 
March 1968 and he lost hearing in his ears from approximately 
45 minutes thereafter.  The Veteran also reported noise 
exposure from guns, mortars, and helicopters.  He reported 
that he has had hearing loss since service discharge and 
tinnitus developed in the last 4 to 5 years.  The RO has 
conceded that the Veteran has established combat status as he 
is in receipt of the Combat Action Ribbon.  See 38 U.S.C.A. 
§ 1154(a)(b) (West 2002).

Turning to the merits of the Veteran's claim, a review of the 
service treatment records shows no evidence of treatment for 
hearing loss or tinnitus.  A comparison of service entrance 
and discharge examination reports shows changes in the 
Veteran's hearing over time although there is no evidence of  
a hearing loss for VA purposes in service.  However, as noted 
above, the absence of such evidence is not fatal to the 
Veteran's claim.  See Ledford, supra.  

On enlistment examination in May 1967, the following was 
reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
10 (25)
0 (10)
0 (10)
10 (20)
0 (5)

[The figures in parentheses represent conversions of 
audiometry reported in ASA values to ISO (ANSI) units, and 
are provided for data comparison purposes.]

On separation examination in June 1971, the following was 
reported on audiometry testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
20
25
LEFT
0
0
0
15
15

In this regard, the Board notes that in Hensley, the Court 
also indicated that the threshold for normal hearing was from 
0 to 20 decibels, and that higher threshold levels revealed 
some degree of hearing loss.  Id. at 157 (citing Current 
Medical Diagnosis & Treatment 110-11 (Stephen A. Schroeder 
et. al eds., 1988)).

Letters from D.P.D., M.D., written in October 2006 and 
January 2008, state that the Veteran's hearing loss is, at 
least in part, related to noise exposure in service and that 
the Veteran's tinnitus was due to his hearing loss.  The 
examiner diagnosed moderate to severe bilateral sensorineural 
hearing loss and tinnitus.  The examiner noted that he did 
not review the claims file, but made his assessment based on 
the evidence of noise exposure submitted by the Veteran which 
indicated that the Veteran had been near a loud explosion in 
service and experienced hearing loss for 45 minutes 
thereafter.  The examiner stated that he could not rule out 
the possibility of other factors for the hearing loss, but 
made his assessment strictly on the evidence he had at the 
time, which included the Veteran's subjective history of 
noise exposure in service with no noise exposure after 
service.  

In a June 2007 VA audiological examination, the examiner 
diagnosed bilateral sensorineural hearing loss and subjective 
tinnitus.  The examiner opined that the Veteran's hearing 
loss and tinnitus were not related to service; it appears 
that the rationale for the opinion was that service records 
showed no evidence of hearing loss in service although this 
is not entirely clear from the opinion.  As noted, the 
Veteran is a combat veteran and thus, his exposure to 
excessive noise in service is conceded.  As well, there is 
some evidence of hearing loss on separation in June 1971 at 
least with respect to the right ear.  The VA examiner did not 
provide any discussion of the Veteran's combat noise exposure 
including the reported 1968 mortar explosion following which 
the Veteran lost his hearing for 45 minutes or discussion as 
to any demonstrated threshold shift in the Veteran's hearing 
in service.  

A lay statement submitted in 2009 supported the Veteran's 
reported history of noise exposure in service. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Based on a complete review of the record, the Board finds the 
evidence to be in relative equipoise.  See Gilbert, supra.  
In order to prevail in a claim for service connection, the 
Veteran must show a current disability that is related to 
service.  See Rabideau, supra.  In this case, the Veteran has 
a current diagnosis of bilateral hearing loss and tinnitus.  
There is also evidence of a threshold shift in hearing in 
service, and noise exposure in service due to combat action.  
See 38 U.S.C.A. § 1154(a), (b) (West 2008).  With regard to 
the medical evidence of record, the Board recognizes that the 
private and VA examination opinions are conflicting.  The 
private examiner's opinions provided a positive nexus 
relating the Veteran's hearing loss and tinnitus to service.  
By contrast, the 2007 VA examiner opined that the Veteran's 
hearing loss and tinnitus were not related to service.  
However, although the VA examiner reviewed the entire claims 
file, the VA examiner did not provide a discussion of the 
Veteran's exposure to noise through combat action or change 
in his hearing at some decibel levels shown in service.  As 
noted, the Veteran is a combat veteran and thus, his exposure 
to excessive noise in service is conceded.  Specifically, the 
VA examiner did not provide any discussion of the Veteran's 
testimony regarding the 1968 mortar explosion whereas the 
private examiner discussed and considered this evidence in 
his examination report.  It is also noted in the record that 
the Veteran had no significant post-service noise exposure 
and a 2009 lay statement submitted by a comrade supported the 
Veteran's testimony of deafening noise exposure during a 1968 
mortar attack on his bunker.  Therefore, the Board finds that 
the evidence is in relative equipoise and thus, service 
connection for bilateral hearing loss and tinnitus is 
warranted. 





ORDER

An initial rating of 50 percent for PTSD, and no higher, is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


